                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    JERONE MCDOUGALD,                             :       Case No. 1:16-cv-317
        Plaintiff,                                :
                                                  :       Judge Timothy S. Black
    vs.                                           :
                                                  :       Magistrate Judge Stephanie K.
    LINNEA MAHLMAN, et al.,                       :       Bowman
         Defendants.                              :



                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 118)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and submitted a Report and Recommendation

recommending that Plaintiff’s motion for leave to appeal in forma pauperis be denied.

(Doc. 118). Plaintiff filed an objection (Doc. 120) and a supplemental objection (Doc.

124). 1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does




1
  Plaintiff’s objections are not well-taken. Plaintiff offers to evidence or authority to rebut the
Magistrate Judge’s proper conclusion that Plaintiff is prohibited by 28 U.S.C. § 1915(g) from
proceeding in forma pauperis in this case because three of his prior complaints were dismissed
for failure to state a claim upon which relief may be granted, and because he has not established
particular facts showing that he is under imminent danger of serious physical injury.
determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

        1.   The Report and Recommendation (Doc. 118) is ADOPTED;

        2.   Plaintiff’s objections (Docs. 120, 124) are OVERRULED; and

        3.   Plaintiff’s motion for leave to appeal in forma pauperis (Doc. 117) is
             DENIED.

        4.   Plaintiff is ordered to pay the full $400.00 filing fee ($350 filing fee plus
             $50 administrative fee) required to commence this action within thirty (30)
             days. Failure to pay the full $400.00 filing fee within thirty (30) days will
             result in the dismissal of this action; and

        5.   Pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this Order would not be
             taken in good faith.

        IT IS SO ORDERED.

Date:        2/27/19                                s/ Timothy S. Black
                                                    Timothy S. Black
                                                    United States District Judge
